Exhibit 10.1

Consent Letter

November 2, 2007

Alfa Corporation

2108 East South Boulevard

P.O. Box 11000

Montgomery, Alabama 36191-0001

Attention: Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of May 23, 2003 (as amended from time to time through the
date hereof, the “Credit Agreement”) among Alfa Corporation (the “Company”),
Alfa Financial Corporation, Alfa Life Insurance Corporation, Alfa Insurance
Corp., Alfa General Insurance Corp., the lenders from time to time a party
thereto (the “Lenders”) and AmSouth Bank, as agent for the Lenders.

Notwithstanding Section 6.9 of the Credit Agreement, the undersigned Lenders
hereby consent to the entering into of an Agreement and Plan of Merger among the
Company, Alfa Mutual Insurance Company, Alfa Mutual Fire Insurance Company and
Alfa Delaware Merger Sub, Inc. (“Merger Sub”) pursuant to which Merger Sub will
merge with and into the Company with the Company being the surviving
corporation. The undersigned Lenders hereby agree that the entering into of such
Agreement and Plan of Merger will not cause or result in an “Unmatured Default”
or an “Event of Default” (as each such term is defined in the Credit Agreement).

The Company acknowledges and agrees that, except for the foregoing consent and
agreement, the terms and provisions of the Credit Agreement shall remain in full
force and effect without modification or amendment.

This Consent Letter may be executed in any number of counterparts, each of which
shall be deemed to be an original and shall be binding upon all parties, their
successors and assigns and delivered by PDF, telecopier or other facsimile
transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.

[Signatures on following pages]

REGIONS BANK, as Agent and a Lender By:  

/s/

Title:   Vice President

 

Revolving Credit Commitment:   $85,000,000

 

- 2 -

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mary K. Young

Title:   Senior Vice President

 

Revolving Credit Commitment:   $20,000,000

 

- 3 -

WACHOVIA BANK, N.A., as a Lender By:  

/s/

Title:   Vice President

 

Revolving Credit Commitment:   $42,500,000

 

- 4 -

SUNTRUST BANK, as a Lender By:  

/s/ William B. Hamilton

Title:   Director

 

Revolving Credit Commitment:   $37,500,000

 

- 5 -

COMPASS BANK, as a Lender By:  

 

Title:  

 

 

Revolving Credit Commitment:   $30,000,000

 

- 6 -

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/

Title:   Vice President

 

Revolving Credit Commitment:   $27,500,000

 

- 7 -

COLONIAL BANK, as a Lender By:  

/s/

Title:   Assistance Vice President

 

Revolving Credit Commitment:   $10,000,000

 

- 8 -

WHITNEY NATIONAL BANK, as a lender By:  

/s/

Title:   Senior Vice President

 

Revolving Credit Commitment:   $17,500,000

 

- 9 -

COMERICA BANK, as a Lender By:  

/s/ De Von Lang

Title:   Corporate Banking Officer

 

Revolving Credit Commitment:   $30,000,000

 

- 10 -

Acknowledged by:

 

ALFA CORPORATION By:  

/s/ Stephen G. Rutledge

Title:   Senior Vice President,   Chief Financial Officer and   Chief Investment
Officer

 

- 11 -